ORDER

PER CURIAM.
AND NOW, this 31st day of July, 2013, the Application for Leave to File Original Process is GRANTED. To the extent that the Petition for Writ of Mandamus requests an order of this court directing the Court of Common Pleas of Philadelphia County to dispose of Petitioner’s pending Post Conviction Relief Act petition, it is GRANTED. In all other respects, the Petition for Writ of Mandamus is DENIED. The lower court is directed to dispose of Petitioner’s pending petition within 90 days of this order. Finally, the Prothonotary is directed to strike the name of the jurist from the caption.